Exhibit 10.1
As adopted by the
Board of Directors
on April 17, 2008
ART TECHNOLOGY GROUP, INC.
AMENDED AND RESTATED 1996 STOCK OPTION PLAN
     1. Purpose. The purpose of this Amended and Restated 1996 Stock Option Plan
(the “Plan”) of Art Technology Group, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing the Company’s ability to attract, retain and motivate persons who are
expected to make important contributions to the Company and by providing such
persons with equity ownership opportunities and performance-based incentives
that are intended to better align their interests with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Section 424(e) or (f) of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”) and
any other business venture (including any joint venture or limited liability
company) in which the Company has a controlling interest, as determined by the
Board of Directors of the Company (the “Board”).
     2. Eligibility. All of the Company’s employees, officers, directors,
consultants and advisors are eligible to receive options, stock appreciation
rights, restricted stock and other stock-based awards (each, an “Award”) under
the Plan. Each person who receives an Award under the Plan is deemed a
“Participant.”
     3. Administration and Delegation.
          (a) Administration by Board. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect
(including the interpretation and implementation of Section 11(g)) and it shall
be the sole and final judge of such expediency. All decisions by the Board shall
be made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.
          (b) Appointment of Committees. To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”). All references in
the Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 



--------------------------------------------------------------------------------



 



          (c) Delegation to Officers. To the extent permitted by applicable law,
the Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further that no officer shall be authorized to grant Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).
     4. Stock Available for Awards.
          (a) Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 32,000,000 shares of common stock, $0.01
par value per share, of the Company (the “Common Stock”). If any Award expires
or is terminated, surrendered or canceled without having been fully exercised or
is forfeited in whole or in part (including as the result of shares of Common
Stock subject to such Award being repurchased by the Company at the original
issuance price pursuant to a contractual repurchase right) or results in any
Common Stock not being issued, the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan, subject,
however, in the case of Incentive Stock Options (as hereinafter defined), to any
limitations under the Code. Shares issued under the Plan may consist in whole or
in part of authorized but unissued shares or treasury shares. Solely for the
purpose of applying this limitation (and not for purposes of Section 4(b)
below), each Option (each as hereinafter defined) granted under this Plan shall
reduce the number of shares available for grant by one share for every one share
granted, each SAR (each as hereinafter defined) granted under this Plan shall
reduce the number of shares available for grant by one share for every one share
underlying the SAR, and each Award authorized under this Plan after April 5,
2007, other than an Option or SAR, shall reduce the number of shares available
by 1.24 shares for every one share granted. Shares that are (i) subject to a
stock-settled SAR Award that were not issued upon the net settlement or net
exercise of such SAR Award and (ii) shares delivered to or withheld by the
Company to pay the withholding taxes related to an Option or a SAR Award, may
not again be made available for issuance under the Plan.
          (b) Section 162(m) Per-Participant Limit. Subject to adjustment under
Section 9, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Participant under the Plan shall be 1,000,000 per
calendar year. For purposes of the foregoing limit, the combination of an Option
in tandem with an SAR shall be treated as a single Award. The per-Participant
limit described in this Section 4(b) shall be construed and applied consistently
with Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).
     5. Stock Options.
          (a) General. The Board may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each

- 2 -



--------------------------------------------------------------------------------



 



Option, the exercise price of each Option and the conditions and limitations
applicable to the exercise of each Option, including conditions relating to
applicable federal or state securities laws, as it considers necessary or
advisable. An Option that is not intended to be an Incentive Stock Option (as
hereinafter defined) shall be designated a “Nonstatutory Stock Option.”
          (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Art Technology Group, Inc.,
any of Art Technology Group, Inc.’s present or future parent or subsidiary
corporations as defined in Section 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. The Company shall have no liability
to a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 10(f), including the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option.
          (c) Exercise Price. The Board shall establish the exercise price of
each Option and specify such exercise price in the applicable option agreement,
provided, however, that the exercise price of any Option shall not be less than
the fair market value per share of the Common Stock as of the date of option
grant.
          (d) Duration of Options. Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement, provided, however, that no Option shall be
exercisable more than ten (10) years after the date the Option is granted.
          (e) Exercise of Options. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised.
          (f) Payment Upon Exercise. Common Stock purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:
               (1) in cash or by check, payable to the order of the Company;
               (2) except as the Board may otherwise provide in an option
agreement, by (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding or
(C) with the consent of the Board, by reducing the number of shares of Common
Stock otherwise issuable to the optionee upon exercise of the Option by a number
of shares of Common Stock having a fair market value equal to such aggregate
exercise price;

- 3 -



--------------------------------------------------------------------------------



 



               (3) when the Common Stock is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), by delivery of shares of Common Stock
owned by the Participant valued at their fair market value as determined by (or
in a manner approved by) the Board (“Fair Market Value”), provided (A) such
method of payment is then permitted under applicable law, (B) such Common Stock,
if acquired directly from the Company, was owned by the Participant at least six
months prior to such delivery and (C) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
               (4) to the extent permitted by applicable law and by the Board,
by (A) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, with the understanding that no loans shall be made to
directors or executive officers, or (B) payment of such other lawful
consideration as the Board may determine; or
               (5) by any combination of the above permitted forms of payment.
          (g) Substitute Options. In connection with a merger or consolidation
of an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Board may grant Options in substitution for any options
or other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.
          (h) No Repricing of Options. Notwithstanding anything to the contrary
in the Plan, the Company shall not engage in any repricing of Options or SARs
granted under this Plan without further stockholder approval. For this purpose,
the term “repricing” shall mean any of the following or other action that has
the same effect: (i) lowering the exercise price of an Option or an SAR after it
is granted, (ii) any other actions that is treated as a repricing under
generally accepted accounting principles, or (iii) canceling an Option or an SAR
at a time when its exercise price exceeds the fair market value of the
underlying stock in exchange for another Option, SAR, restricted stock, or other
equity of the Company, unless the cancellation and exchange occurs in connection
with a merger, acquisition, spin-off, or similar corporate transaction
(including any adjustment described in Section 9).
     6. Stock Appreciation Rights.
          (a) Nature. A Stock Appreciation Right (“SAR”) is an Award entitling
the holder on exercise to receive an amount in cash or Common Stock or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock, provided, however, that the
exercise price of any SAR shall not be less than the fair market value per share
of the Common Stock as of the date of the SAR Award. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.
          (b) Grants. SARs may be granted in tandem with, or independently of,
Options granted under the Plan.

- 4 -



--------------------------------------------------------------------------------



 



               (1) Tandem Awards. When SARs are expressly granted in tandem with
Options: (A) the SAR will be exercisable only at such time or times, and to the
extent, that the related Option is exercisable and will be exercisable in
accordance with the procedure required for exercise of the related Option;
(B) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except that a SAR granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the SAR; (C) the Option
will terminate and no longer be exercisable upon the exercise of the related
SAR; and (D) the SAR will be transferable only with the related Option.
               (2) Independent SARs. A SAR not expressly granted in tandem with
an Option will become exercisable at such time or times, and on such conditions,
as the Board may specify in the SAR Award.
          (c) Exercise. A SAR may be exercised only by delivery to the Company
of a written notice of exercise signed by the proper person or other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.
          (d) Duration of SARs. No SAR shall be exercisable more than ten
(10) years after the date the SAR is granted.
     7. Restricted Stock.
          (a) Grants. The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).
          (b) Terms and Conditions. The Board shall determine the terms and
conditions of a Restricted Stock Award, including the conditions for repurchase
(or forfeiture) and the issue price, if any.
          (c) Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or the Designated Beneficiary of such Participant. For these
purposes, a “Designated Beneficiary” of a Participant shall be (1) a beneficiary
designated by such Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of such Participant in the event of such
Participant’s death or (2) in the absence of such a designation, the
Participant’s estate.

- 5 -



--------------------------------------------------------------------------------



 



          (d) Deferred Delivery of Shares. The Board may, at the time any
Restricted Stock Award is granted, provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant shall instead
receive an instrument evidencing the right to future delivery of Common Stock at
such time or times, and on such conditions, as the Board shall specify. The
Board may at any time accelerate the time at which delivery of all or any part
of the Common Stock shall take place.
     8. Other Stock-Based Awards. Other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property, may be granted
under the Plan to Participants (“Other Stock Unit Awards”), including Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future. Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock Unit Awards, including any purchase
price applicable thereto. At the time any Award is granted, the Board may
provide that, at the time Common Stock would otherwise be delivered pursuant to
the Award, the Participant will instead receive an instrument evidencing the
Participant’s right to future delivery of the Common Stock.
     9. Adjustments for Changes in Common Stock and Certain Other Events.
          (a) Changes in Capitalization. In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (1) the number and class of securities available under the Plan,
(2) the sub-limit set forth in Section 4(b), (3) the number and class of
securities and exercise price per share of each outstanding Option, (4) the
repurchase price per share subject to each outstanding Restricted Stock Award
and (5) the share- and per-share-related provisions of each outstanding SAR and
Other Stock Unit Award, shall be appropriately adjusted by the Company (or
substituted Awards may be made, if applicable) to the extent determined by the
Board.
          (b) Reorganization Events.
               (1) Definition. A “Reorganization Event” shall mean: (A) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property, (B) any exchange of
all of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange transaction or (C) any liquidation or dissolution
of the Company.
               (2) Consequences of a Reorganization Event on Awards Other than
Restricted Stock Awards. In connection with a Reorganization Event, the Board
shall have the authority to take, in its discretion, any of the following
actions as to all or any outstanding Awards on such terms as the Board
determines:

- 6 -



--------------------------------------------------------------------------------



 



               (A) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof);
               (B) upon written notice to a Participant, provide that the
Participant’s unexercised Options or other unexercised Awards shall become
exercisable in full and will terminate immediately prior to the consummation of
such Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice;
               (C) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event;
               (D) in the event of a Reorganization Event under the terms of
which holders of Common Stock will receive upon consummation thereof a cash
payment for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to a Participant equal to (i) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Options or other Awards (to the extent the exercise price does not
exceed the Acquisition Price) minus (ii) the aggregate exercise price of all
such outstanding Options or other Awards, in exchange for the termination of
such Options or other Awards;
               (E) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof); and
               (F) any combination of the foregoing.
     For purposes of clause (A) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Reorganization Event.
     To the extent all or any portion of an Option becomes exercisable solely as
a result of clause (B) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option

- 7 -



--------------------------------------------------------------------------------



 



exercise price; such repurchase right (i) shall lapse at the same rate as the
Option would have become exercisable under its terms and (ii) shall not apply to
any shares subject to the Option that were exercisable under its terms without
regard to clause (B) above.
               (3) Consequences of a Reorganization Event on Restricted Stock
Awards. Upon the occurrence of a Reorganization Event other than a liquidation
or dissolution of the Company, the repurchase and other rights of the Company
under each outstanding Restricted Stock Award shall inure to the benefit of the
Company’s successor and shall apply to the cash, securities or other property
that the Common Stock was converted into or exchanged for pursuant to such
Reorganization Event in the same manner and to the same extent as they applied
to the Common Stock subject to such Restricted Stock Award. Upon the occurrence
of a Reorganization Event involving the liquidation or dissolution of the
Company, except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.
     10. General Provisions Applicable to Awards.
          (a) Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant. References to
a Participant, to the extent relevant in the context, shall include references
to authorized transferees.
          (b) Documentation. Each Award shall be evidenced in such form
(written, electronic or otherwise) as the Board shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
          (c) Board Discretion. Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.
          (d) Termination of Status. The Board shall determine the effect on an
Award of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
          (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with an Award to such Participant. Except as the
Board may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market

- 8 -



--------------------------------------------------------------------------------



 



Value; provided that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares surrendered to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements. The Company may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to a Participant.
          (f) Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.
          (g) Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (1) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (2) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (3) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
          (h) Acceleration. The Board may at any time provide that any Award
shall become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.
          (i) Performance Conditions.
               (1) This Section 10(i) shall be administered by a Committee
approved by the Board, all of the members of which are “outside directors” as
defined by Section 162(m) (the “Section 162(m) Committee”).
               (2) Notwithstanding any other provision of the Plan, if the
Section 162(m) Committee determines at the time a Restricted Stock Award or
Other Stock Unit Award is granted to a Participant who is then an officer, that
such Participant is, or is likely to be as of the end of the tax year in which
the Company would claim a tax deduction in connection with such Award, a Covered
Employee (as defined in Section 162(m)), then the Section 162(m) Committee may
provide that this Section 10(i) is applicable to such Award.
               (3) If a Restricted Stock Award or Other Stock Unit Award is
subject to this Section 10(i), than the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Section 162(m) Committee, which:

- 9 -



--------------------------------------------------------------------------------



 



               (A) shall be set by the Section 162(m) Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m);
               (B) shall be based on the attainment of specified levels of one
or any combination of the following: (i) earnings per share; (ii) return on
average equity or average assets with respect to a pre-determined peer group;
(iii) earnings; (iv) earnings growth; (v) revenues; (vi) expenses; (vii) stock
price; (viii) market share; (ix) return on sales, assets, equity or investment;
(x) regulatory compliance; (xi) improvement of financial ratings; (xii)
achievement of balance sheet or income statement objectives; (xiii) total
shareholder return; (xiv) net operating profit after tax; (xv)pre-tax or
after-tax income; (xvi) cash flow; or (xvii) such other objective goals as are
established by the Board;
               (C) may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated;
               (D) may be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset and (v) charges for restructuring
and rationalization programs; and
               (E) may vary by Participant and may be different for different
Awards.
               (4) Notwithstanding any provision of the Plan, with respect to
any Restricted Stock Award or Other Stock Unit Award that is subject to this
Section 10(i), the Section 162(m) Committee:
               (A) may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award; and
               (B) may not waive the achievement of the applicable performance
goals except in the case of the death or disability of the Participant.
               (5) The Section 162(m) Committee shall have the power to impose
such other restrictions on Awards subject to this Section 10(i) as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.
     11. Miscellaneous.
          (a) No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

- 10 -



--------------------------------------------------------------------------------



 



          (b) No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.
          (c) Effective Date and Term of Plan. The Plan shall become effective
on the date on which it is adopted by the Board, but no Award may be granted
unless and until the Plan has been approved by the Company’s stockholders. No
Awards shall be granted under the Plan after December 31, 2013, but Awards
previously granted may extend beyond that date.
          (d) Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that, to the extent determined
by the Board, no amendment requiring stockholder approval under any applicable
legal, regulatory or listing requirement shall become effective until such
stockholder approval is obtained. No Award shall be made that is conditioned
upon stockholder approval of any amendment to the Plan.
          (e) Provisions for Foreign Participants. The Board may modify Awards
or Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
          (f) Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.
          (g) Effect of Amendment. All Awards to Participants outstanding as of
the date of any amendment of the Plan shall continue in full force and effect
without modification by such amendment; provided that each reference in any such
Awards to a section of the Plan as in effect prior to any amendment shall be
deemed to refer to the corresponding section of the Plan as amended unless the
reference to such corresponding section would have an adverse impact on the
Participant holding the applicable Award.
          (h) Construction. The headings of the Sections of the Plan are
included only for convenience and shall not affect the meaning or interpretation
of the Plan. Except as otherwise expressly provided, references herein to
Sections shall mean such Sections of the Plan. The word “including” as used in
the Plan shall not be construed so as to exclude any other thing not referred to
or described.

- 11 -